EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John P. Iwanicki on 05/26/2021.

The application has been amended as follows: 

Replace claim 1 as follow:
	“A polymer composite consisting of:
– an elastomer binder,
– a metal powder comprising 30% by mass of grains with a diameter greater than 45 µm, dispersed in the binder;
wherein said composite has a Young’s modulus (E) less than 0.5 GPa, wherein the metal powder consists of copper Cu0, oxidized copper and/or phosphorized copper,
wherein the proportion by mass of metal powder to binder is 1.2:1 to 1.6:1, and 
wherein said polymer composite has a concentration gradient of powder grains directed from the inside toward the outside of the composite.”
Cancel claims 3, 8, 10 and 12.
Claim 4, line 3, delete “nylons®” and insert “nylons”.

“The composite according to claim 1, wherein said composite is a deposit on a support.”
Claim 15, line 1, delete “a” and insert “the”.
Claim 15, line 3, before binder, insert “elastomer”.
Claim 15, line 5, delete “preferably”.
Claim 15, line 7, delete “set”.
Claim 16, line 2, delete “composite” and insert “mixture”.
Add claim 20 as follow:
“The composite according to claim 1 embedding a reinforcement structure. “
Add claim 21 as follow:
“The composite according to claim 20 wherein the reinforcement structure is a woven or nonwoven web.”


It is noted that claims 15 and 16 are previously withdrawn from consideration under 37 CFR 1.124 have been rejoined.






Reasons for Allowance

Claims 1-2, 4, 7, 11, 17, 18 and 20-21 are allowed.
The present claims are allowable over the “closest” prior art Heikkila (US 2009/0314482), Heikkila (US 2013/0130026) and Tsukakoshi et al. (US 6294257).
The following is an examiner’s statement of reasons for allowance:
The present claims are drawn to a polymer composite consisting of an elastomer binder and a metal powder comprising 30% by mass of grains with a diameter greater than 45 µm, dispersed in the binder; wherein said composite has a Young’s modulus (E) less than 0.5 GPa, wherein the metal powder consists of copper Cu0, oxidized copper and/or phosphorized copper, wherein the proportion by mass of metal powder to binder is 1.2:1 to 1.6:1, and wherein said polymer composite has a concentration gradient of powder grains directed from the inside toward the outside of the composite.
Heikkila ‘482 discloses polymer composite comprising urethane elastomer resin and metal particulate such as copper comprising at least 5 wt% with a size of 70 to 250 microns dispersed in binder wherein Heikkila discloses 45 to 95 % of metal particulate and 5 to 55 % of polymer binder. However, it is noted that Heikkila further discloses magnetic particles while the composite of present claim consists of an elastomer binder and metal powder consists of copper Cu0, oxidized copper and/or phosphorized copper. Heikkila fails to disclose the claimed properties and a concentration gradient of powder grains directed from the inside toward the outside of the composite. Therefore, Heikkila teaches away from the claimed subject matter.
0, oxidized copper and/or phosphorized copper. Heikkila fails to disclose the claimed properties and a concentration gradient of powder grains directed from the inside toward the outside of the composite. Therefore, Heikkila teaches away from the claimed subject matter.
Tsukakoshi discloses elastomer film comprising an elastomer resin and conductive filler. Tsukakoshi fails to disclose the conductive filler consists of copper Cu0, oxidized copper and/or phosphorized copper and its diameter, the proportion by mass of metal powder to binder and a concentration gradient of powder grains directed from the inside toward the outside of the composite and the claimed Young’s modulus.

Claims 1-2, 4, 7, 11, 17, 18, 20-21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-16 are, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 01, 2009 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claims 15-16 include all the limitation of allowable product claim 1, it is noted that present claims 15-16 are allowable over Heikkila (US 2009/0314482), Heikkila (US 2013/0130026) and Tsukakoshi et al. (US 6294257) for the same reasons set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787